PER CURIAM.
We affirm the order of the trial court dismissing Appellant’s petition for a writ of habeas corpus. Although Appellant is incarcerated in Lake County of the Fifth Judicial Circuit, his conviction and sentence arise from a proceeding in Palm Beach County of the Fifteenth Judicial Circuit. Because his petition is directed to trial issues, it must be brought in the circuit for the county where the trial occurred. Richardson v. State, 918 So.2d 999 (Fla. 5th DCA 2006); Sheriff v. Moore, 781 So.2d 1146 (Fla. 1st DCA 2001). The trial court in Palm Beach County erroneously transferred Appellant’s petition to Lake County. Appellant should have appealed that erroneous order to the Fourth District Court of Appeal, not this Court.
AFFIRMED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.